DETAILED ACTION
1.	The following Office Action is based on the application filed on February 28, 2020, having claims 1-23.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-23 are allowed. The closest prior art reference is Hwang et al. (US 2019/0239051 A1) which discloses that a NB-IoT device receives a list of non-anchors PRBs from a base station, selects a non-anchor PRB from the list based on a weighted value, and receives a paging signal from the selected non-anchor PRB. 

4.	The following is an examiner’s statement of reasons for allowance: 
	For claims 1-12, the prior art fails to teach or render obvious a combination of:
	transmitting, by the at least one (NB-loT) device [102], a channel request to the at least one base station [104], wherein the channel request comprises at least one communication parameter including an operational mode of the NB-loT device [102], and the operational mode comprises one of an in-band operation, a guard band operation and a standalone operation;
defining, by the at least one base station [104], a first parameter in event the operational mode is the in-band operation, and a second parameter in an event the operational mode is one of the guard band operation and the standalone operation, wherein the first parameter comprises an OFDM start symbol and a first control size, and the second parameter comprises a second control size;
determining, by the at least one base station [104], an allocation scheme based on the at least one communication parameter, the unique channel identifier, and one of the first 
transmitting, by the at least one base station [104], the allocation scheme to the at least one NB-loT device [102]; and
tuning, by the at least one NB-loT device [102], to the at least one available channel, wherein said tuning is performed pursuant to decoding of the allocation scheme.
	For claims 13-14, the prior art fails to teach or render obvious a combination of:
	the at least one (NB-loT) device [102] configured to transmit a channel request to the at least one base station [104], wherein the channel request comprises at least one communication parameter including an operational mode of the NB-loT device [102], and
the operational mode comprises one of an in-band operation, a guard band operation and a standalone operation; 
the at least one base station [104] is further configured to:
define a first parameter in event the operational mode is the in-band operation, and a second parameter in an event the operational mode is one of the guard band operation and the standalone operation, wherein the first parameter comprises an OFDM start symbol and a first control size, and
the second parameter comprises a second control size; determine an allocation scheme based on the at least one communication parameter, the unique channel identifier, and one of the first parameter and the second parameter, wherein the allocation scheme indicates the at least one available channel allocated to the at least one NB-loT device [102]; 
transmit the allocation scheme to the at least one NB-loT device [102]; and the at least one NB-loT device [102] is further configured to tune to the at least one available channel, wherein said tuning is performed pursuant to decoding of the allocation scheme.
	For claims 15-23, the prior art fails to teach or render obvious a combination of:
	    receiving a channel list from at least one base station [104], wherein the channel list comprises the at least one available channel, each of the at least one available channel has a unique channel identifier, and
the at least one NB-loT device [102] is latched to at least one base station [104] via at least one existing channel;
tuning to the at least one available channel based on the unique channel identifier and at least one communication parameter of the at least one NB-loT device [102]; and
transmitting a notification message to each of the at least one available channel based on said tuning, wherein the notification message includes information for directing to a destination server.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471